Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/08/2021 has been entered.
Response to Amendment
Applicant’s “Argument” filed on 01/08/2021 have been considered.
Claims 1 and 12 are amended. Claims 1, 3-6, 12, 14-16, 25-28, 30-33, and 35-36 remain pending in this application and an action on the merits follow.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 


Claims 1, 3-6, 12, 14-16, 25-26, 30-31, and 35-36 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2008/0039989 to Pollack et al, in view of U.S. Patent No. 6,246,677 to Nap et al., and further in view of U.S. Patent No. 7,516,106 to Ehlers et al.
With regard to claims 1, 12 and 35-36, Pollack discloses a method of distributing a commodity through a utility grid, the method comprising:
transmitting one or more communications to a rechargeable vehicle through the wireless utility network, wherein the rechargeable vehicle has become a node within the wireless utility network through a discovery process that occurs according to a network address associated with the rechargeable vehicle, and wherein the rechargeable vehicle includes a network interface card ("NIC") that enables the rechargeable vehicle, as a node on the wireless utility network, to maintain two-way communications with a network management center ("NMC") via a network route (paragraphs 43-45 and 155, FIG. 1 shows an exemplary power aggregation system 100.  A flow control center 102 is communicatively coupled with a network, such as a public/private mix that includes the Internet 104, and includes one or more servers 106 providing a centralized power aggregation service.  "Internet" 104 will be used herein as representative of many different types of communicative networks and network mixtures.  Via a network, such as the Internet 104, the flow control center 102 maintains communication 108 with operators of power grid(s), and communication 110 with remote resources, i.e., communication with peripheral electric resources 112 ("end" or "terminal" nodes/devices of a power network)  Examiner notes that the remote IPF modules works as “a network interface card” to maintain communication between the electric vehicles and the flow control center);
receiving program data from the NIC (paragraphs 139-148, The exemplary power flow meter 824 measures power for a given electric resource 112 across a bidirectional flow--e.g., power from grid 114 to electric vehicle 200 or from electric vehicle 200 to the grid 114. In one implementation, the remote IPF module 134 can locally cache readings 
distributing an amount of the commodity to the rechargeable vehicle via the utility grid (fig. 1 and paragraph 40, "Electric vehicle" is used broadly herein to refer to pure electric and hybrid electric vehicles, such as plug-in hybrid electric vehicles (PHEVs), especially vehicles that have significant storage battery capacity and that connect to the power grid for recharging the battery);
determining, via the communications over the network route, the amount of the commodity distributed to the rechargeable vehicle via the utility grid (paragraph 43-45,Provide metering of power being transferred into or out of a remote electric resource 112);
transmitting, via the network route, an indication of the amount of the commodity distributed to the rechargeable vehicle to a billing system (paragraph 140, The exemplary power flow meter 824, in conjunction with the other components of the remote IPF module 134 enables system-wide features in the exemplary power aggregation system 100 that include: [0141] tracking energy usage on an electric resource-specific basis. Data from the power flow meter 824 can be captured at the electric vehicle 200 for billing); and
Page 2PATENTApp. No.: 13/153,948Atty. Dkt. No.: SILS/0027USC1billing a utility billing account associated with the rechargeable vehicle based on the indication of the amount of the commodity distributed to the rechargeable vehicle via the utility grid (paragraph 180, With automatic account settling, the power aggregation system 100 records when electric vehicles 200 charge at locations that require payment, via vehicle IDs and location IDs, and via exemplary metering of time-annotated energy flow in/out of the vehicle.  In these cases, the vehicle owner 408 is billed for energy used, 
distributing the amount of the commodity to the rechargeable vehicle occurs during metered recharging of the rechargeable vehicle, and wherein determining the amount of the commodity distributed to the rechargeable vehicle occurs based on the metered recharging of the rechargeable vehicle (paragraphs 45 and 139).
However, Pollack does not disclose wherein the network route couples the NIC to a gateway and couples the gateway to the NWC via a wide area network (WAN); receiving a meter program from the NIC; comparing the received meter program to an expected meter program or expected consumption data for the rechargeable vehicle; assigning an active state to the rechargeable vehicle based on the comparing.
However, Nap teaches wherein the network route couples the NIC to a gateway and couples the gateway to the NWC via a wide area network (WAN) (In a preferred embodiment of the invention, FIGS. 5A and 6A, a plurality of interface management units 22 attached to meters 28 for different commodities, such as water, gas and electric, communicate over a local area network (LAN) 32 to a gateway node 24 which transmits the commodity data from interface management units 22 to a utility 30 over a fixed common carrier wide area network (WAN) 34. The gateway node 24 provides end to end communications from the meter 28 to the utility 30. A first link in the data communication system is a two-way 900 MHz spread spectrum LAN 32. The second link within the data communication system is designed to be any commercially available two-way common carrier WAN 34. In this embodiment, a gateway node 24 must be within the communication range of the interface management unit 22 which is gateway node 24 is outside of the interface management unit's communication range then a relay node 26 may be provided to retransmit the data from the interface management unit 22 to the gateway node 24 as shown in FIGS. 5B and is 6B. The operating range of the relay node is approximately one mile. The relay node 26 utilizes the same RF transceiver circuitry as the interface management unit 22 and the gateway node 24. The LAN communication links 32A and 32B shown in FIG. 6B technically comprise the same link as LAN 32 shown in FIG. 6A. The only difference is that the gateway node 24 in FIG. 6B is outside the communication range of interface management unit 22 thus requiring a retransmission of the data by relay node 26, Fig. 6B, col. 5, lines 30-59).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Pollack to include, wherein the network route couples the NIC to a gateway and couples the gateway to the NWC via a wide area network (WAN), as taught in Nap, in order to communicate commodity usage data over a two-way wireless network to a remotely located communication device (Nap, col. 1, lines 14-18).
However, Ehlers teaches receiving a meter program from the NIC (allowing each customer to individually subscribe to one or more of a plurality of energy management programs defined by the utility. Examiner notes that energy management programs is considered as a meter program, claim 1); comparing the received meter program to an expected meter program or expected consumption data for the rechargeable vehicle (determining in the computer at the utility, in real time, an aggregated demand for the commodity that can be managed for the subset of devices by aggregating the an expected meter program or expected consumption data”. Therefore, the threshold capacity of the subscribed energy management program can be compared to the total commodity consumption demand for the subset of devices. Examiner notes that the subset of devices can be rechargeable vehicles that is taught by Pollack, claim 1); assigning an active state to the rechargeable vehicle based on the comparing (activating at least one of the subscribed energy management programs when the total demand for the commodity from the utility approaches a threshold capacity determined by the utility, wherein activation of the subscribed energy management program adjusts operational settings for each device of the subset of devices to reduce consumption of the commodity by the subset of devices. Examiner notes that based on comparing result (i.e, the total demand for the commodity from the utility approaches a threshold capacity determined by the utility), the subscribed energy management programs can be activated and a new operational setting for each device can be assigned/adjusted, which is considered as “assigning an active state to the rechargeable vehicle based on the comparing”, claim 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the combination of references to include, receiving a meter program from the NIC; comparing the received meter program to an expected meter program or expected consumption data for the rechargeable vehicle; assigning an active state to the rechargeable vehicle based on the comparing, as taught in Ehlers, in order to manage the delivery and usage of a commodity such as electricity (Ehlers, col. 1, lines 17-19).
claims 3-5 and 14-16, Pollack discloses communicating with a utility commodity meter via the network route; monitoring a state of the utility commodity meter via the network route; and the amount of the commodity distributed to the rechargeable vehicle is determined based on the state of the utility commodity meter (Fig. 9-10, paragraphs 139-148, The exemplary power flow meter 824 measures power for a given electric resource 112 across a bidirectional flow--e.g., power from grid 114 to electric vehicle 200 or from electric vehicle 200 to the grid 114.  In one implementation, the remote IPF module 134 can locally cache readings from the power flow meter 824 to ensure accurate transactions with the central flow control server 106, even if the connection to the server is down temporarily, or if the server itself is unavailable. tracking energy usage on an electric resource-specific basis; Data from the power flow meter 824 can be captured at the electric vehicle 200 for billing; integration with a smart meter at the charging location. The exemplary power aggregation system 100 also includes various techniques for determining the electrical network location of a mobile electric resource 112, such as a plug-in electric vehicle 200.  Electric vehicles 200 can connect to the grid 114 in numerous locations and accurate control and transaction of energy exchange can be enabled by specific knowledge of the charging location).
With regard to claim 6, Pollack discloses provisioning the rechargeable vehicle to operate consistently with the infrastructure guidelines of the utility network, the provisioning including receiving information from the rechargeable vehicle including capabilities of the rechargeable vehicle via the network route (paragraph 174-175, By placing remote IPF modules 134 in electric vehicles 200 that can measure attributes of power quality, the power aggregation system 100 enables a massively distributed sensor 
identifying a configuration state for the rechargeable vehicle from the received information (paragraph 174-175, Attributes of power quality that the power aggregation system 100 can measure include frequency, voltage, power factor, harmonics, etc can be identified); and
determining whether to configure the rechargeable vehicle based upon the identified configuration state (paragraph 174-175, based on the identified attributes of power quality, the power aggregation system 100 can directly correct undesirable grid conditions by controlling vehicle charge/power upload behavior of numerous electric vehicles 200, changing the load power factor, etc);
wherein the received information specifies the configuration state of the rechargeable vehicle (paragraph 174-175, this sensed data can be reported in real time to the flow control server 106).
With regard to claims 25-26 and 30-31, Pollack discloses determining the amount of the commodity distributed to the rechargeable vehicle based on a first meter program the first meter program indicates that usage data should be recorded that reflects .
Claims 27-28 and 32-33 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2008/0039989 to Pollack et al., U.S. Patent No. 6,246,677 to Nap et al., and U U.S. Patent No. 7,516,106 to Ehlers et al., and further in view of U.S. Patent Application Publication No. 2006/0089752 to Voigt.
With regard to claims 27-28 and 32-33, the combination of references discloses the first meter program indicates that usage data should be recorded that reflects consumption of the commodity by the rechargeable vehicle (paragraphs 139-148), 
However, Voigt teaches that usage data should be recorded with a first frequency; determining a billing rule based on the first meter program (The rate of electrical usage is generally tracked by averaging the electrical power consumption over a short term period, e.g., a 15-minute period.  The electrical utility then varies the billing rate in view of the recorded peak rate of electrical usage recorded over the extended time period.  This is commonly referred to as the peak demand, paragraph 7).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the combination of references to include, that usage data should be recorded with a first frequency; determining a billing rule based on the first meter program, as taught in Voigt, in order to recover the costs associated with maintaining the extra power generating capacity (Voigt, paragraph 6).
Response to Arguments
           Applicants' arguments filed on 01/08/2021 have been fully considered but they are not fully persuasive especially in light of the new reference applied in the rejections. 
Applicants remark that “the combination of references fails to teach or suggest receiving a meter program from the NIC; comparing the received meter program to an expected meter program or expected consumption data for the rechargeable vehicle; assigning an active state to the rechargeable vehicle based on the comparing”.
Examiner directs Applicants' attention to the office action above.
Conclusion
Please refer to form 892 for cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL J YU whose telephone number is (571)270-3312.  The examiner can normally be reached on 11AM - 7PM (M-F).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information /ARIEL J YU/